DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims constitute a separate and distinct species from that of the elected claims- requiring a non-zero angle for a trace and wherein the conductive trace is bent, and includes a plurality of sections, and wherein neighboring ones the plurality of sections are neither parallel to nor perpendicular to each other- this requires an additional search from that of the originally elected claims. However, should future prosecution determine allowable subject matter and such allowable subject matter is properly incorporated into the withdrawn claims- rejoinder may be possible.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated  by Huang et al (US 2019/0103375).

Huang teaches the following claims limitations as cited below- please note the annotated drawing provided for clarity:

1. (Original) A method comprising:
 forming a first package component ((Fig.12 (32A)- labeled below) comprising:
 forming a first dielectric layer (60); 
patterning the first dielectric layer to form an opening [0037]; 
forming a first redistribution line (62- see also  the annotated drawing below) comprising: 
a first via  (62V- see annotated drawing below) in the opening; 
a first conductive pad (70L- see annotated drawing below), wherein the first via is vertically offset from the first conductive pad (62V/70V is offset from 70L); and
 a first bent trace (66), wherein the first conductive pad (70L) and the first bent trace are over the first dielectric layer (60), and wherein the first bent trace (66) connects the first conductive pad (70L) to the first via (62V), and the first bent trace comprises a first plurality of sections (66L/66V) with lengthwise directions un-parallel to each other (T shaped); and 
forming a first conductive bump (78/76/74) on the first conductive pad (70L- see annotated drawing below) [0032-0037].  

[AltContent: ]
    PNG
    media_image1.png
    376
    790
    media_image1.png
    Greyscale

									Right side


2. (Original) The method of claim 1, wherein the first redistribution line and the first conductive bump are formed using a same seed layer and separate plating masks [0032].  

3. (Original) The method of claim 1 further comprising forming a second redistribution line (lines on 32B’s side/ right side-see annotated drawing above) comprising: 
a second via (62V -right) extending into the first dielectric layer (60); 
a second conductive pad (70L-right), wherein the second via is vertically offset from the second conductive pad; 
a second bent trace (66-right) connecting the second conductive pad (70L- right) to the second via (62V-right), wherein the second bent trace comprises a second plurality of sections (66L and 66V), and both of the first via (62V) and the second via (62V- right) contact a top surface of a third redistribution line (38B) underlying the first dielectric layer; and 
forming a second conductive bump (78/76/74-right)  on the second conductive pad (70L- right).  

4. (Original) The method of claim 1 further comprising forming a second conductive bump (78/76-right) on the first conductive pad (70L), wherein both of the first conductive bump (78/76) and the second conductive bump (78/76/74-right) have bottom surfaces in contact with a top surface of the first conductive pad (70L).  

5. (Original) The method of claim 4 further comprising: bonding a second package component (Fig.14 (80) to the first package component, with a first electrical connector (82-left) and a second electrical connector (82-right) of the second package component being bonded to the first conductive bump and the second conductive bump, respectively (Fig.14) [0051].  

6. (Original) The method of claim 1 further comprising forming an addition conductive pad over and physically contacting the first via, wherein the addition conductive pad, the first bent trace, and the first conductive pad are continuously connected to each other without distinguish interfaces therebetween (Fig.12).  
7. (Original) The method of claim 1, wherein the first bent trace has a uniform width (66), and extends to directly over and contacting the first via (62V) (Fig.12).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



11/5/22